DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on November 12, 2021 are entered into the file. Currently, claims 1, 3, and 17 are amended, and claims 20 and 21 are withdrawn; resulting in claims 1-19 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077450, previously cited) in view of Yamakita et al. (US 2015/0048361, previously cited).
Regarding claim 1, Kim et al. teaches an encapsulation film (10) for an organic electronic element ([0008]-[0011]) comprising an encapsulation layer (11) comprising a moisture adsorbent ([0058]), a magnetic layer (13; protective layer) comprising magnetic particles ([0011]), and a metal layer (12) formed on the magnetic layer ([0011]; Figs. 1-2) and having a thermal conductivity of 50 to 800 W/m-K ([0019]).
It is noted that the limitation reciting “for an organic electronic element” is considered functional language related to an intended use of the encapsulation film and is accorded limited weight as the language does not further limit the structure of the product.
Although Kim et al. does not expressly teach that the magnetic layer is formed on the encapsulation layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the parts of the encapsulation film of Kim et al. in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Kim et al. teaches that the encapsulation layer may also include a bright spot inhibitor (moisture blocker) such as silica or zeolite to prevent or interfere with the movement of moisture or vapor in the film [0062]. Although Kim et al. teaches that the content of the moisture blocker may be selected according to the desired blocking 
However, in the analogous art of sealing films for preventing damage to electronic components by hydrogen, Yamakita et al. teaches an organic electronic element (1; display unit, [0003]) having a hydrogen absorption layer which contains a bright spot inhibitor (hydrogen adsorbent) to prevent the adjacent semiconductor layer from damage caused by exposure to hydrogen ([0011]-[0012], [0056]-[0058]). Yamakita et al. teaches that the bright spot inhibitor (hydrogen absorbent) can be alloys made of Ti, Ni, Al, Ti-Fe, zeolite, mesoporous silica, or carbon nanotubes ([0059]-[0062]), which the instant specification lists as materials that may be used as the bright spot inhibitor (see paragraph [0016]).
Yamakita et al. further teaches that the particle size and concentration of the bright spot inhibitor particles in the resin component of the hydrogen absorption layer can be adjusted in order to modify the electrical insulation and transparency of the film, wherein the bright spot inhibitor is preferably prepared so as to not block or scatter UV or visible light [0063]. Yamakita et al. further teaches that the concentration of the bright spot inhibitor in the resin is preferably within the range of 1 to 50 wt% ([0065]), which enables a reduction in the amount of hydrogen that reaches the semiconductor layer while also preventing too great an increase in scattering coefficient that would result in reduced transparency ([0064]-[0066], Figs. 3-4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the amount of bright spot inhibitor, resulting in a relative amount of bright spot inhibitor and magnetic particles within the claimed range, through routine experimentation, especially given the teachings in Kim et al. and Yamakita et al. regarding the desire to achieve suitable outgas blocking properties while maintaining sufficient transparency of the film. See MPEP 2144.05(II).
It is also noted that Yamakita et al. teaches an amount of bright spot inhibitor relative to the resin component (i.e. 1 to 50 wt%) that significantly overlaps the range recognized by the specification to achieve the effects of bright spot prevention while improving adhesiveness and durability of the film (i.e. 3 to 150 parts relative to 100 parts of resin; see [0016] of the instant specification).
Regarding claims 2 and 3, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation layer (11) may be formed of two or more layers, such that the resin layer (first layer) is formed between the encapsulation layer and the magnetic layer (13; protective layer) and thus is not in contact with the organic electronic element, while the encapsulation layer (second layer) is in contact with the element ([0065]-[0066]). Kim et al. further teaches that the resin layer (first layer) comprises a moisture adsorbent ([0065]-[0066]).
Regarding claim 4, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above but does not expressly teach the encapsulation film (10) comprising both a magnetic layer formed on the encapsulation layer (11) and a protective layer formed on the metal layer (12). However, Kim et al. teaches that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the protective layer of Kim et al. in view of Yamakita et al. in order to enhance the encapsulation film’s protective and magnetic properties, thus arriving at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a mere duplication of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claim 5, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 4 above but does not expressly teach than an adhesive layer is formed between the metal layer and the protective layer. However, Kim et al. does teach that the encapsulation layer (10) may contain a pressure-sensitive adhesive composition or an adhesive composition which may be selected according to the purpose of those of ordinary skill in the art ([0011], [0065]).
Although Kim et al. does not expressly teach that the adhesive composition may be formed between the protective layer and the metal layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Kim et al. in view of Yamakita et al. by applying the adhesive composition to form an adhesive layer between the metal layer and the protective layer in order to improve the adhesion between the two layers.
Regarding claim 6, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the metal layer (12) has a thickness in a range of 10 µm to 100 µm [0015], which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Kim et al. in view of Yamakita et al. teaches all of the limitations of clam 1 above, and Kim et al. further teaches that the metal layer (12) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a combination thereof [0018].
Regarding claim 8, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the metal layer (12) can include any one of aluminum, copper, nickel, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof [0018].
Regarding claims 9 and 10, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the magnetic layer (13; protective layer) comprises a binder resin, wherein the magnetic particles of the protective layer may be included at 50 to 400 parts by weight with respect to 100 parts by weight of the binder resin ([0011], claim 7).
It is noted that after conversion, the claimed range of 5 to 30 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles is equivalent to 333 to 2000 parts by weight of magnetic particles with respect to 100 parts by weight of prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 11, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the magnetic particles may be one or more of Fe3O4, Fe2O3, MnFe2O4, BaFe12O19, SrFe12O19, CoFe2O4, Fe, CoPt, or FePt [0011]. Therefore, the reference teaches that the magnetic particles can include Fe, CoPt alloy, FePt alloy, or oxides containing Fe, Mn, Co, Sr, and/or Ba.
Regarding claim 12, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the magnetic layer (13; protective layer) has a thickness of 40 µm to 400 µm, or 80 µm to 280 µm [0015], which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 13, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the encapsulation layer (11) may be formed of a single layer or two or more layers [0065].
Regarding claim 14, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the encapsulation layer (11) comprises an encapsulation resin [0023].
Regarding claim 15, 
Regarding claim 16, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches that the encapsulation layer (11) may encapsulate an entire surface of an organic electronic element (22) formed on a substrate (21) (Fig. 2, [0081]).
Regarding claim 17, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 1 above. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Kim et al. in view of Yamakita et al., the combination of references teaches all of the claimed features and further teaches examples of materials for the bright spot inhibitor that the instant specification discloses would have the claimed properties. Therefore, the claimed physical properties, i.e. an adsorption energy for outgases being 0 eV or less as calculated by the density functional theory, would be implicitly achieved by any of the materials which may be used as the bright spot inhibitor, as disclosed in [0016] of the instant specification. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 18, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 17 above, and Kim et al. further teaches that the encapsulation layer (11) may be formed in two or more layers, including a first layer (second layer) in contact with the organic electronic element and a second layer (first layer) not in contact with the element, wherein the bright spot inhibitor (moisture blocker
Regarding claim 19, Kim et al. in view of Yamakita et al. teaches all of the limitations of claim 17 above. While Kim et al. does not expressly teach a particle diameter of the bright spot inhibitor, Yamakita et al. further teaches that the particle diameter of the bright spot inhibitor is preferably less than about 30 nm, which overlaps the claimed range, in order to maintain a low scattering coefficient such that the particles do not block or scatter UV or visible light ([0063]-[0064]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bright spot inhibitor of Kim et al. in view of Yamakita et al. by setting a particle diameter in the range of 30 nm or less as taught by Yamakita et al. in order to prevent the particles from blocking or scattering UV light.

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830, previously cited) in view of Tateishi (JP 2009-221515, machine translation via EPO previously provided).
Regarding claims 1 and 9-12,
However, in the analogous art of protective films organic electronic elements [0042], Tateishi teaches an encapsulation film (barrier film) comprising a magnetic layer to enable the organic electronic device to be magnetically mounted to a support during manufacturing, thus preventing defects and improving the quality of the barrier film [0009]. It is noted that the motivation that Tateishi teaches for providing a magnetic layer its barrier film is the same as the instant specification discloses for providing a magnetic layer in its encapsulation film, which is to enable the film to be magnetically fixed without requiring additional fixing processes (see [0022] of the as-filed specification).
Tateishi et al. further teaches that the magnetic layer comprises magnetic particles and a binder resin ([0012]-[0013]) and has a thickness in the range of 0.1 µm to 100 µm [0013], which overlaps the claimed range. Tateishi further teaches that the magnetic particles can comprise alloys of Cr, Fe, Pt, Mn, Zn, Cu, Co, Sr, Si, Ni, Ba, Y, or B [0012] and that the magnetic particles may be included at 36 parts by weight with respect to 12 parts by weight of the binder resin [0054], or equivalently, 33 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, or where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. by including a magnetic layer meeting all of the claim limitations as taught by Tateishi in 
Yoo et al. further teaches that the moisture adsorbent may be included as one or a mixture of two or more materials, including those selected from alumina, Li2O, BaO, CaO, MgO, silica, zeolite, or titania ([0032]-[0034]), which the instant specification lists as materials that may be used as the bright spot inhibitor (see paragraph [0016]). Thus, the moisture adsorbent of Yoo et al. may comprise one material corresponding to the claimed moisture adsorbent and another material corresponding to the claimed bright spot inhibitor. Yoo et al. further teaches that the bright spot inhibitor material serves to adsorb moisture or vapor in order to prevent moisture or vapor from permeating into the encapsulation structure, thus preventing damage to the encapsulated organic electronic element [0032].
Although Yoo et al. in view of Tateishi does not expressly teach a relative amount of the bright spot inhibitor and the magnetic particles, Yoo et al. does teach adjusting the content of the bright spot inhibitor within the range of 1 to 100 parts by weight relative to 100 parts by weight of the resin component in the encapsulating layer according to the desired moisture and vapor prevention, while maintaining the ability to form the encapsulating layer in a thin film [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the amount of bright spot inhibitor, resulting in a relative amount of bright spot inhibitor and magnetic particles within the claimed range, through routine experimentation, especially given the teaching in Yoo et al. regarding the desire 
It is also noted that Yoo et al. teaches an amount of bright spot inhibitor relative to the resin component (i.e. 1 to 100 parts relative to 100 parts of resin) that significantly overlaps the range recognized by the specification to achieve the effects of bright spot prevention while improving adhesiveness and durability of the film (i.e. 3 to 150 parts relative to 100 parts of resin; see [0016] of the instant specification).
Regarding claims 2 and 3, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation film further comprises a resin layer (12a; first layer), wherein the encapsulation layer can be formed of two layers, and wherein the resin layer can be formed between the magnetic layer and the metal layer or between the encapsulation layer (12b; second layer) and the magnetic layer (Fig. 2, [0017], [0057]). Yoo et al. further teaches that the resin layer comprises a moisture adsorbent [0017], wherein the first and second layers may be constituted by the same or different components.
Regarding claim 6, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can have a thickness of 20 µm [0083], which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any 
Regarding claim 8, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of aluminum, copper, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof ([0014], [0083], [0088]).
Regarding claim 13, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer is formed of a single layer (12, Fig. 1) or two or more layers (12a, 12b, Fig. 2) [0017].
Regarding claim 14, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) comprises an encapsulation resin [0017].
Regarding claim 15, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the moisture adsorbent is a chemically reactive adsorbent ([0031]-[0032]).
Regarding claim 16, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) encapsulates an entire surface of an organic electronic element (22; OED) formed on a substrate (21) (Fig. 3, [0071]).
Regarding claim 17, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Yoo et al. in view of Tateishi, the reference teaches all of the 
Regarding claim 18, Yoo et al. in view of Tateishi teaches all of the limitations of claim 17 above, and Yoo et al. further teaches that the encapsulation layer (12) may be formed in two or more layers, including a first layer (12b; second layer) in contact with the organic electronic element and a second layer (12a; first layer) not in contact with the element (Fig. 2, [0017], [0057]). Yoo et al. further teaches that the bright spot inhibitor (moisture adsorbent) may be contained in the second layer, wherein the first and second layers may be constituted by the same or different components [0017], and wherein a high concentration of bright spot inhibitor present close to the organic electronic device may cause physical damage to the device [0036].
Regarding claim 19, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer may have a thickness of 30 µm or less, such that the particle diameter of the bright spot inhibitor (moisture adsorbent) must undergo a grinding process to achieve a particle diameter of less than 30 µm in order to remain within the encapsulation layer [0035]. Therefore, Yoo prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830, previously cited) in view of Tateishi (JP 2009-221515, machine translation via EPO previously provided) as applied to claim 1 above, and further in view of Kyoung (US 2016/0126492, previously cited).
Regarding claims 4 and 5, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above but does not expressly teach that the encapsulation film further comprises an adhesive layer and a protective layer formed on the metal layer. However, in the analogous art of encapsulation films for organic electronic devices, Kyoung teaches an organic light emitting display apparatus including an encapsulation film (10) which comprises a metal layer (13) which may be a 1 µm to 1000 µm thick layer of iron, aluminum, copper, or a combination thereof [0060]. The encapsulation layer further comprises an adhesive layer (14) and a protective layer (15) formed in that order on the metal layer (Fig. 1B), wherein the protective layer serves to support and protect the adhesive layer, and the adhesive layer serves to encapsulate and protect the organic light emitting display ([0060]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi by including a protective layer and an adhesive layer above the metal layer as taught by Kyoung in order to support and protect the layers beneath.
Response to Arguments
Response-Claim Objections
The previous objection to claim 3 is overcome by Applicant’s amendment to the claim in the response filed November 12, 2021.

Response-Double Patenting
The terminal disclaimer filed on November 12, 2021 has been approved and the previous double patenting rejections over copending Application No. 16/620,458 and over U.S. Patent No. 11,081,669 are withdrawn.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed November 12, see pages 6-11, have been fully considered but they are not persuasive.

The Applicant argues on pages 7-8 that Kim et al. in view of Yamakita et al. does not teach or suggest the newly added limitation to claim 1 requiring that the bright spot inhibitor is included at a particular amount relative to the magnetic particles.
This argument is not persuasive. As noted in the prior art rejections above, although the combination of references does not expressly teach the claimed range of values, the claimed range directed to an amount of bright spot inhibitor relative to an amount of magnetic particles is a result-effective variable that one of ordinary skill in the art would have been able to optimize through routine experimentation.
Both Kim et al. and Yamakita et al. expressly teach adjusting the amount of bright spot inhibitor according to desired properties such as outgas blocking properties, electrical insulation, and transparency (Kim et al., [0063]; Yamakita et al., [0063]-[0066]). Kim et al. also teaches that the amount of magnetic particles contained in the magnetic layer is preferably within the range of 20 to 400 parts by weight with respect to 100 parts by weight of the resin component to achieve a sufficient magnetic force required to fix the film [0011]. Yamakita et al. further teaches that the concentration of the bright spot inhibitor in the resin is preferably within the range of 1 to 50 wt% to secure sufficient hydrogen absorption properties while preventing too great an increase in light scattering effects ([0064]-[0066]). Thus, in light of the above teachings, it is clearly within the level of ordinary skill in the art to determine the optimum value of an amount of bright spot inhibitor relative to an amount of magnetic particles through routine experimentation. See MPEP 2144.05(II).
It is further noted that Yamakita et al. teaches an amount of bright spot inhibitor in resin of 1 to 50 wt% ([0065]), equivalent to about 1 to 100 parts by weight of bright spot inhibitor relative to 100 parts by weight of resin in the layer. This range shares significant overlap with the range recognized by the instant specification to achieve the effects of bright spot prevention while improving adhesiveness and durability of the film, i.e. 3 to 150 parts of bright spot inhibitor relative to 100 parts of resin (see [0016] of the instant specification). Therefore, according to the teachings of the instant specification, it appears that setting the content of the bright spot inhibitor relative to the amount of resin within the range taught by Yamakita et al. would impart the same advantages as 

The Applicant argues on pages 9-10 that Yoo et al. in view of Tateishi does not teach or suggest the newly added limitation to claim 1 requiring that the bright spot inhibitor is included at a particular amount relative to the magnetic particles.
This argument is not persuasive. As noted in the prior art rejections above, although the combination of references does not expressly teach the claimed range of values, the claimed amount of bright spot inhibitor relative to an amount of magnetic particles is a result-effective variable that one of ordinary skill in the art would have been capable of optimizing through routine experimentation.
Yoo et al. teaches adjusting the content of the bright spot inhibitor within the range of 1 to 100 parts by weight relative to 100 parts by weight of the resin component in the encapsulating layer according to the desired moisture and vapor prevention, while maintaining the ability to form the encapsulating layer in a thin film [0036]. This range shares significant overlap with the range recognized by the instant specification to achieve the effects of bright spot prevention while improving adhesiveness and durability of the film, i.e. 3 to 150 parts of bright spot inhibitor relative to 100 parts of resin (see [0016] of the instant specification). Therefore, according to the teachings of the instant specification, it appears that setting the content of the bright spot inhibitor relative to the amount of resin within the range taught by Yoo et al. would impart the same advantages as setting the content of bright spot inhibitor relative to the amount of magnetic particles within the claimed range.
As explained above with respect to Kim et al. in view of Yamakita et al., in light of the teachings of Yoo et al., it is clearly within the level of ordinary skill in the art to determine the optimum value of an amount of bright spot inhibitor, and thus also an amount of bright spot inhibitor relative to an amount of magnetic particles, through routine experimentation. See MPEP 2144.05(II).

Furthermore, with respect to Applicant’s arguments on pages 7 and 9 that the instant claims require the encapsulation film to include a moisture adsorbent, magnetic particles, and a bright spot inhibitor as separate and distinct elements, it is noted that the instant specification at paragraph [0025] recognizes that particles having magnetism, bright spot prevention, and moisture adsorption performance can function as all of the bright spot inhibitor, magnetic particles, and moisture adsorbent. Alternatively, when two or more of the particles are present, the particles having lower adsorption energy can be defined as the bright spot inhibitor [0025]. Therefore, even though the claims recite the moisture adsorbent, magnetic particles, and bright spot inhibitor as three separate elements, it is clear that certain materials can correspond to more than one of these claimed elements.
As an example, lithium oxide is recognized by the instant specification as both a moisture adsorbent ([0060]) and as a suitable bright spot inhibitor ([0016]) and is noted as an exemplary moisture adsorbent by Yoo et al. [0034]. Thus, under the broadest reasonable interpretation of the claims, a single particle of lithium oxide can satisfy the limitations directed to the moisture adsorbent, while the remaining particles of lithium oxide can be considered to meet the limitations directed to the bright spot inhibitor.
Nevertheless, Yoo et al. also teaches that its moisture adsorbent can be a mixture of two or more of the listed materials ([0033]), wherein one material can correspond to the claimed moisture adsorbent while another can correspond to the claimed bright spot inhibitor. Such an example of this configuration would be wherein the claimed moisture adsorbent is satisfied by a moisture reactive adsorbent of Yoo et al. such as MgO, while the claimed bright spot inhibitor is satisfied by a physical adsorbent of Yoo et al. such as zeolite ([0033]-[0034]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a material that is capable of absorbing a material exemplified by, for example, H atoms, hydrogen gas (H2), ammonia (NH3) gas, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As noted in the rejections above, Yoo et al. teaches a variety of materials that the instant specification recognizes as suitable for use as the bright spot inhibitor (see paragraph [0016]), thus the reference is considered to meet the claimed limitation requiring that the encapsulation film further comprises a bright spot inhibitor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda (US 2016/0190514) is cited as additional evidence that it is within the level of ordinary skill in the art to select a concentration of outgas-absorbing getter particles according to the desired absorption and light scattering characteristics ([0150]-[0153]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rebecca L Grusby/Examiner, Art Unit 1785     
            
/IAN A RUMMEL/Primary Examiner, Art Unit 1785